NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                     No. 13-3797
                     ___________

I.K., By and through his parent and education decision maker, B.K.;
                               *B.K.,

                           v.

         HAVERFORD SCHOOL DISTRICT

                           B.K.,
                              Appellant
                        *(Pursuant to FRAP 12(a))
      ____________________________________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
        (D.C. Civil Action No. 2-12-cv-04066)
      District Judge: Honorable Stewart Dalzell
     ____________________________________

    Submitted Pursuant to Third Circuit LAR 34.1(a)
                    May 19, 2014
Before: JORDAN, COWEN and BARRY, Circuit Judges

             (Opinion filed: May 21, 2014 )
                     ___________

                      OPINION
                     ___________
PER CURIAM

       This case involves an action brought by a special education-eligible student, I.K.,

by and through his mother, B.K., against the Haverford School District (the School

District ). I.K. and B.K. asserted claims under the Individuals with Disabilities Education

Act, 20 U.S.C. § 1400 et seq. (IDEA), the Americans with Disabilities Act, 42 U.S.C. §

12101 et seq. (ADA), and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794 et seq.

(Section 504). For the following reasons, we will affirm the judgment of the United

States District Court for the Eastern District of Pennsylvania, which held that “although

no valid settlement agreement exists between the parties, the [School] District has

nevertheless succeeded on its equitable claim that promissory estoppel makes B.K.’s

promises to settle I.K.’s IDEA and discrimination claims enforceable under the

augmented record.” I.K. ex rel. B.K. v. Sch. Dist. of Haverford Twp., 961 F. Supp. 2d
674, 678 (E.D. Pa. 2013).

       We have jurisdiction pursuant to 28 U.S.C. § 1291.1 We review the District

Court’s findings of fact under a clearly erroneous standard, and exercise plenary review


1
  The School District argues that the appeal should be dismissed because B.K. lacks
standing. Because B.K., who was represented by an attorney in the District Court, is
proceeding pro se on appeal, she may not represent I.K. See Osei-Afriyie ex rel. Osei-
Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991) (holding that the right
to proceed pro se in federal court does not give non-lawyer parents the right to represent
their children in proceedings before a federal court). The School District acknowledges
that B.K. may continue to pursue claims under the IDEA brought on her own behalf,
Winkelman v. Parma City Sch. Dist., 550 U.S. 516, 529 (2007) (holding that parents have
“independent, enforceable rights concerning the education of their children.”), but argues
                                              2
over the District Court’s conclusions of law. D.S. v. Bayonne Bd. of Educ., 602 F.3d
553, 564 (3d Cir. 2010).

       Although the procedural history of the case is, as the District Court stated, “long

and complex,” the primary issue on appeal is straightforward: whether the District Court

properly determined that “B.K.’s words and deeds in 2009 and 2010 led [the School

District] reasonably to believe and act as if the parties had resolved their dispute and

agreed to terms and waiver/release of certain claims.” I.K., 961 F. Supp. 2d at 702.

Promissory estoppel is an equitable doctrine that may be invoked to enforce a promise

made by one party to another when there is no enforceable agreement between those

parties. See Crouse v. Cyclops Indus., 745 A.2d 606, 610 (Pa. 2000). Under

Pennsylvania law, a party invoking promissory estoppel “must show that 1) the promisor

made a promise that he should have reasonably expected to induce action or forbearance

on the part of the promisee; 2) the promisee actually took action or refrained from taking


that she effectively withdrew all of her IDEA claims when her attorney informed the
District Court that B.K. and I.K. had moved out of Haverford School District. We have
held, however, “that a claim for compensatory education is not rendered moot by an out-
of-district move, even if that move takes the child out of state.” D.F. v. Collingswood
Borough Bd. of Educ., 694 F.3d 488, 497-98 (3d Cir. 2012). Here, B.K and I.K sought
“an award of compensatory education to I.K. to the maximum extent allowed by law as a
remedy for the School District’s denial of an appropriate education[.]” Because B.K.’s
request for compensatory education survives, we conclude that we have jurisdiction over
this appeal. See J.L. v. Ambridge Area Sch. Dist., 622 F. Supp. 2d 257, 276 (W.D. Pa.
2008) (holding that “J.L.’s parents have standing to pursue claims under the IDEA in
their own right, and Plaintiffs are entitled to a review of the state administrative tribunal’s
decisions under the IDEA, including the award of compensatory education[.]”).

                                              3
action in reliance on the promise; and 3) injustice can be avoided only by enforcing the

promise.” Id.; see also I.K., 684 n.3 (“The parties agree that Pennsylvania law supplies

the contract law principles here.”). A party asserting a claim of estoppel has the burden

of establishing all the essential elements. Funds for Bus. Growth, Inc. v. Woodland

Marble & Tile Co., 278 A.2d 922, 926 (Pa. 1971).

       The School District has demonstrated that these requirements have been met here,

as evidenced by the following findings of fact, which we determine are not clearly

erroneous. B.K. removed I.K. from the School District in March 2009. In June 2009,

B.K. and I.K., through their former counsel, filed a due process complaint. At a meeting

in July 2009, the parties orally agreed to basic settlement terms. I.K., 961 F. Supp. 2d at

695. Both parties asked the assigned hearing officer to cancel a scheduled session. Id.

Over the next several months, counsel for the parties, in consultation with their clients,

exchanged draft settlement agreements that outlined home-schooling, financial, and

waiver/release terms. Id. at 695-96. In particular, on September 28, 2009, B.K. met with

her attorney and agreed to the terms of a settlement agreement, wherein B.K. promised to

release all claims against the School District in exchange for money that would be used to

home-school I.K.2 Id. at 696-97. On October 15, 2009, the School District sent B.K.’s


2
  This finding grew out of the District Court’s decision to supplement the administrative
record with testimony from B.K.’s former attorney about conversations she had with B.K.
regarding the proposed settlement. To the extent that B.K. challenges the District Court’s
expansion of the record, we conclude that there was no abuse of discretion. See D.K. v.
Abington Sch. Dist., 696 F.3d 233, 253 (3d Cir. 2012) (“A district court reviewing
                                             4
attorney a slightly revised version of the agreement. Id. at 695-96. That settlement

agreement, which embodied B.K.’s promise in detail, was forwarded to B.K. on the same

day. Id.; cf. C & K Petroleum Prod., Inc. v. Equibank, 839 F.2d 188, 192 (3d Cir. 1988)

(holding that “a broad and vague implied promise” is insufficient to satisfy the first

element of a promissory estoppels claim). During this period, B.K. did not express any

objections to the settlement terms. Given these facts, we conclude that B.K. promised to

settle her claims, and that she should have reasonably expected that her promise would

induce action or forbearance on the part of the School District.3




administrative IDEA decisions ‘shall hear additional evidence at the request of a party,’
20 U.S.C. § 1415(i)(2)(C)(ii), but ‘the question of what additional evidence to admit in an
IDEA judicial review proceeding . . . should be left to the discretion of the trial court,’
Susan N. v. Wilson Sch. Dist., 70 F.3d 751, 760 (3d Cir. 1995).”). At the administrative
hearing, B.K. refused to waive attorney-client privilege before or during the former
attorney’s testimony. It was only after the attorney concluded her testimony and left the
hearing that B.K. specifically waived the attorney-client privilege. Therefore, according
to the District Court, “B.K.’s sandbagging regarding the attorney-client privilege
fundamentally impaired the administrative record.” I.K., 961 F. Supp. 2d at 691. In
addition, we agree that the attorney’s testimony before the District Court was not
cumulative of other evidence and was “critically useful . . . because it profoundly
illuminate[d] [the] determination of whether B.K. acted so as to lead [the School District]
to reasonably believe that their dispute about I.K.’s educational needs and related issues
was resolved.” Id. at 692.
3
  We note that the parties continued to refine the settlement agreement after September
28, 2009. But that does not affect our conclusion that the School District has satisfied the
first requirement of a promissory estoppel claim. Indeed, the “doctrine [of promissory
estoppel] is invoked in situations where the formal requirements of contract formation
have not been satisfied and where justice would be served by enforcing a promise.”
Carlson v. Arnot-Ogden Mem’l Hosp., 918 F.2d 411, 416 (3d Cir. 1990); see also I.K..
961 F. Supp. 2d at 702 n.21 (stating that “B.K.’s offer to contract was effectively
                                              5
       In addition, relying on B.K.’s promise to home-school I.K. in exchange for money

and a release of any claims against it, the School District refrained from initiating truancy

proceedings when I.K. did not report to school after March 2009. I.K., 961 F. Supp. 2d at

700. On November 16, 2009, the School District’s attorney wrote to B.K.’s attorney,

stating, “I am . . . concerned because [I.K.] has not attended school in the District since

his mother withdrew him last spring, but [B.K.] has neither filed a home school plan for

approval by the District nor signed the written Settlement Agreement to allow funding of

the Special Education Trust. I appreciate hearing from you on this at your earliest

convenience, so that the District can make a decision about whether it is compelled to

investigate [I.K.’s] absence from school under the obligations placed upon it by the

school attendance and truancy laws.” A school district’s “primary responsibility [is] to

maintain a thorough and efficient system of public schools[,]” Filoon v. Middle Bucks

Area Vocational-Tech. Sch., 634 A.2d 726, 729 n.7 (Pa. Commw. Ct. 1993), and the

Secretary of Education may deny appropriations if a school district fails to comply with

its obligations. See 24 Pa. Stat. § 13-1357. Therefore, the District Court properly

concluded that “the [School] District imperiled state funding for its educational programs

if it without ground relied upon B.K.’s representations that I.K. would be homeschooled .

. . .” I.K. 961 F. Supp. 2d at 701.




withdrawn before the contract could be ratified, but not before she could be estopped
from avoiding her promises.”).
                                             6
       Finally, we conclude that injustice can be avoided only by enforcing B.K.’s

promise. As the District Court persuasively explained, enforcing the promise ensures

“that I.K. is finally provided with the funds from which B.K can tailor her son’s

educational needs[;]” it does not “work an injustice to B.K. herself . . . because her

interests . . .are secondary to her son’s[;]” and it “avoids the substantial injustice that

would befall [the School District] as a result of its reasonable reliance on that promise.”

Id. at 702 (stating that “[t]o allow B.K.’s late-in-the-game change of heart to prevail over

[the School District’s] earnest efforts to resolve this matter – and to equip B.K. with

significant funds to educate I.K. – would thwart [the School District] in its good faith

effort to compromise with B.K. to resolve the IDEA claims.”). Under these

circumstances, we conclude that the District Court properly held that the School District

established promissory estoppel.4

       For the foregoing reasons, we will affirm the judgment of the District Court.




4
  We also conclude that the District Court properly rejected B.K.’s discrimination claims
on the ground that she should be estopped from avoiding the waiver and release terms of
the settlement agreement. See I.K., 961 F. Supp. 2d at 703-07.
                                             7